Citation Nr: 0917097	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, 
prior to his retirement in July 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for chronic obstructive pulmonary disease.

In March 2009, the Board requested an opinion from a VA 
physician.  By letter dated the following month, the Board 
provided the Veteran a copy of the opinion and gave him an 
opportunity to submit additional evidence.  


FINDING OF FACT

The onset of the Veteran's obstructive pulmonary disease 
occurred during his military service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the fully favorable decision, no further 
discussion of VCAA compliance is necessary.

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service for purposes of this title on the basis that 
it resulted from injury or disease attributable to the use of 
tobacco products by the veteran during the veteran's service.  
38 C.F.R. § 3.300(a) (2008).  These provisions do not 
prohibit service connection if the disability became manifest 
during service.  38 C.F.R. § 3.300(b)(1) (2008).

The Veteran asserts that service connection is warranted for 
chronic obstructive pulmonary disease.  He claims that it is 
due to his exposure to asbestos while in service.  

Initially, the Board acknowledges that the Veteran was 
exposed to asbestos during service.  The service treatment 
records reveal no diagnosis pertaining to a chronic lung 
disorder.  The Veteran reported a history of shortness of 
breath and pain or pressure in the chest in June 1975, but a 
clinical evaluation of the lungs at that time was normal.  
The lungs and chest were evaluated as normal on the 
retirement examination in July 1980.  A chest X-ray was 
within normal limits.  A pulmonary function test was 
administered, but not interpreted.  

A pulmonary function test in February 1982 revealed a 
moderate obstruction.  Private medical records disclose that 
the Veteran was seen in April 2004.  It was reported that he 
had a long history of severe, advanced chronic obstructive 
pulmonary disease.  The impression was chronic obstructive 
pulmonary disease with bronchitis.

Following a VA examination in June 2007, the diagnosis was 
chronic obstructive pulmonary disease.  The examiner 
commented that he could not resolve the issue of the 
relationship, if any, between the Veteran's exposure to 
asbestos and chronic obstructive pulmonary disease without 
resorting to mere speculation.  He did note that according to 
medical literature, breathing very high levels of asbestos 
might result in a slow build-up of scar-like tissue in the 
lungs and membrane that surrounds the lungs and that this 
might cause chronic obstructive pulmonary disease, but that 
chronic smoking could also cause chronic obstructive 
pulmonary disease.  Thus, he was unable to form an opinion as 
to the etiology of the Veteran's lung disease.  

In a March 2009 letter, a private physician related that he 
saw the Veteran in the pulmonary clinic.  It was indicated 
that he had severe underlying lung disease.  The physician 
noted that the Veteran had a history of prolonged service in 
the Navy on ships, with many of the years being in operations 
and maintenance in the boiler room.  Thus, the examiner 
stated that the Veteran had received significant exposure to 
asbestos.  He added that a chest X-ray revealed multiple 
findings suggestive of asbestos-related lung disease, 
including pleural thickening, profuse irregular nodules, and 
increased interstitial infiltrates and tiny nodules in the 
lung bases.  He also indicated that the Veteran's physical 
examination findings and chest X-ray were consistent with 
asbestos-related lung disease.

In March 2009, a VA pulmonary physician reviewed the 
Veteran's claims folder.  He noted that the pulmonary 
function test performed in July 1980, at the time of the 
Veteran's retirement from service, showed that the Veteran 
had smoked one to two packs of cigarettes per day for 18 
years.  It was also indicated that he was an asbestos 
handler.  The VA physician commented that the pulmonary 
function test in July 1980 revealed a mild obstructive 
ventilatory defect.  Thus, he opined that "I believe that it 
is more likely than not that the onset of his obstructive 
pulmonary disease occurred during his military service."  
With regard to the question of whether the Veteran's asbestos 
exposure caused his chronic obstructive pulmonary disease, 
the physician noted that multiple pulmonary function tests 
revealed air-flow obstruction.  He pointed out that asbestos 
exposure does not lead to air-flow obstruction as seen in 
chronic obstructive pulmonary disease, but rather to 
restriction to airflow.  He added that the major risk factor 
for developing chronic obstructive pulmonary disease was 
cigarette smoke.  The physician commented that the records 
show that the Veteran was smoking cigarettes during service 
and for almost 25 years following his retirement from 
service.  Thus, he opined that it was less likely than not 
that the Veteran's current chronic obstructive pulmonary 
disease was due to exposure to asbestos and more likely due 
to cigarette smoke exposure.  

Although the VA physician concluded it was more likely than 
not that the Veteran's chronic obstructive pulmonary disease 
was related to his use of cigarettes, he also opined that the 
obstructive pulmonary disease began during active service.  
As noted above, service connection is not prohibited for a 
tobacco-related disease if the condition became manifest 
during service.  Thus, as the VA physician opined that the 
Veteran's obstructive pulmonary disease was shown during 
service, service connection for chronic obstructive pulmonary 
disease is warranted.



ORDER

Service connection for chronic obstructive pulmonary disease 
is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


